DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 10/15/2021 have been received. Upon further consideration of the non-final Office Action mailed 07/15/2021, this Office Action is a second non-final Office Action, therefore Claims 1-10 and 21-30 remain pending in the application. 
Claim Objections
Claim 28 is objected to under 37 CFR 1.75 as being a substantial duplicate of Claim 9. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 29 is objected to because of the following informalities: “a first plurality of wavy lines,;” in line 15 should read “a first plurality of wavy lines;”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 8-10, 21, 25, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Diakonov (US 2018/0206567 A1) in view of Carlson et al. (US 2016/0286866 A1).
Regarding Claim 1 in view of the indefiniteness as explained above, Diakonov teaches a garment (10) comprising: a waistband (15) including: a first layer (38) including a concealed surface (see annotated Fig.) and an exposed surface (15a), the exposed surface of the first layer configured to be in contact with a skin of a wearer (Fig. 24 shows the exposed surface (15a) positioned to be in contact with the skin of the wearer when worn); a second layer(36) including a concealed surface (see annotated Fig.) and an exposed surface (15b), the second layer (36) secured to the first layer (38) at an upper end and a lower end to form the waistband (Figs. 7, 9, 10, and 24 show second layer (36) and first layer (38) being secured along a top edge and at a bottom edge by seams (24, 26, 28, and 32); paragraph [0042], “First envelope pocket 16 may be enclosed on its sides by first seam 24 and second seam 26 and by top portion 32. Similarly, second envelope pocket 18 may be enclosed on its sides by second seam 26 and third seam 28 and by top portion 32. In this manner, an outer panel 36 comprising of a compression material and an inner panel 38 of an envelope pocket 12 may form a pocket cavity 40”); and at least one fabric panel (see annotated Fig.) coupled to the waistband (15) (fig. 9 shows the fabric panel coupled to the waistband).
Diakonov does not teach a first polymer structure disposed on the concealed surface of the first layer; and a second polymer structure disposed on the concealed surface of the second layer such that the first polymer structure releasably engages the second polymer structure.
Attention is drawn to Carlson et al., which teaches an analogous article of apparel. Carlson et al. teaches a garment (100) comprising: a portion (300) including: a first layer portion (see annotated Fig.) including a concealed surface (see annotated Fig.) and an outer surface (see annotated Fig.); a second layer portion (see annotated Fig.) including a concealed surface (see annotated Fig.) and an outer surface (see annotated Fig.), the second layer secured to the first layer (Figs. 5 and 6 show the first and second layers forming a pocket (300), therefore they are secured to each other); a first polymer structure (see annotated Fig.) disposed on the concealed surface of the first layer; and a second polymer structure (see annotated Fig.) disposed on the concealed surface of the second layer such that the first polymer structure releasably engages the second polymer structure (paragraph [0038], “fabric 310 can include a plurality of small elements 320 (e.g., dots) formed across the surface of the fabric 310. These dots 320 provide a gripping surface,” wherein the fabric refers to the first and second layer, collectively, and the small elements (320) refer to the first and second polymer structures collectively, and as the first and second polymer structures are a gripping surface and are disposed on surfaces facing one another (as shown in fig. 6) they would obviously engage each other).
Examiner notes that while the garment of Carlson et al. does not specifically teach a waistband, the garment comprises a pocket, as does the waistband of Diakonov, and as such is considered as analogous art that capable of modifying the garment of Diakonov. Carlson et al.’s garment further includes each structural element of the garment as set forth herein. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Diakonov to include the teachings of Carlson et al. such that a first polymer structure is disposed on the concealed surface of the first layer; and a second polymer structure is disposed on the concealed surface of the second layer such that the first polymer structure releasably engages the second polymer structure, so that the waistband has non-slip properties (paragraph [0037] “The side pocket 300 is constructed such that it has non-slip properties which are particularly useful when a mobile device is inserted into the side pocket 300 without the use of a protective case.”), especially as the waistband of Diakonov also comprises pockets. 
Regarding Claim 2 in view of the indefiniteness as explained above, Diakonov teaches all of the limitations of the garment of Claim 1, as discussed in the rejections above. 
Diakonov does not teach wherein the first layer polymer structure forms a first pattern and the second layer polymer structure forms a second pattern.
Attention is drawn to Carlson et al., which teaches an analogous article of apparel. Carlson et al. teaches a garment (100) comprising: a portion (300) including: a first layer portion (see annotated Fig.) including a concealed surface (see annotated Fig.) and an outer surface (see annotated Fig.); a second layer portion (see annotated Fig.) including a concealed surface (see annotated Fig.) and an outer surface (see annotated Fig.), the second layer secured to the first layer (Figs. 5 and 6 show the first and second layers forming a pocket (300), therefore they are secured to each other); a first polymer structure (see annotated Fig.) disposed on the concealed surface of the first layer; and a second polymer structure (see annotated Fig.) disposed on the concealed surface of the second layer such that the first polymer structure releasably engages the second polymer structure (paragraph [0038], “fabric 310 can include a plurality of small elements 320 (e.g., dots) formed across the surface of the fabric 310. These dots 320 provide a gripping surface,” wherein the fabric refers to the first and second layer, collectively, and the small elements (320) refer to the first and second polymer structures collectively, and as the first and second polymer structures are a gripping surface and are disposed on surfaces facing one another (as shown in fig. 6) they would obviously engage each other). Carlson et al. further teaches wherein the first layer polymer structure (see annotated Fig.) forms a first pattern and the second layer polymer structure (see annotated Fig.) forms a second pattern (paragraph [0038], “fabric 310 can include a plurality of small elements 320 (e.g., dots) formed across the surface of the fabric 310. These dots 320 provide a gripping surface,” wherein the fabric refers to the first and second layer, collectively, and the small elements (320) refer to the first and second polymer structures collectively, and the dots (as shown in fig. 6) form a pattern).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Diakonov to include the teachings of Carlson et al. such that the first layer polymer structure forms a first pattern and the second layer polymer structure forms a second pattern so as to increase the aesthetic appeal of the first and second polymer structures, as well as to decrease production time and cost by reducing the amount of polymer used in construction of the garment. 
Regarding Claim 6, Diakonov teaches all of the limitations of the garment of Claim 2, as discussed in the rejections above. 
Diakonov does not teach wherein a portion of the first pattern and a portion of the second pattern overlap.
Attention is drawn to Carlson et al., which teaches an analogous article of apparel. Carlson et al. teaches a garment (100) comprising: a portion (300) including: a first layer portion (see annotated Fig.) including a concealed surface (see annotated Fig.) and an outer surface (see annotated Fig.); a second layer portion (see annotated Fig.) including a concealed surface (see annotated Fig.) and an outer surface (see annotated Fig.), the second layer secured to the first layer (Figs. 5 and 6 show the first and second layers forming a pocket (300), therefore they are secured to each other); a first polymer structure (see annotated Fig.) disposed on the concealed surface of the first layer; and a second polymer structure (see annotated Fig.) disposed on the concealed surface of the second layer such that the first polymer structure releasably engages the second polymer structure (paragraph [0038], “fabric 310 can include a plurality of small elements 320 (e.g., dots) formed across the surface of the fabric 310. These dots 320 provide a gripping surface,” wherein the fabric refers to the first and second layer, collectively, and the small elements (320) refer to the first and second polymer structures collectively, and as the first and second polymer structures are a gripping surface and are disposed on surfaces facing one another (as shown in fig. 6) they would obviously engage each other), and wherein the first layer polymer structure (see annotated Fig.) forms a first pattern and the second layer polymer structure (see annotated Fig.) forms a second pattern (paragraph [0038], “fabric 310 can include a plurality of small elements 320 (e.g., dots) formed across the surface of the fabric 310. These dots 320 provide a gripping surface,” wherein the fabric refers to the first and second layer, collectively, and the small elements (320) refer to the first and second polymer structures collectively, and the dots (as shown in fig. 6) form a pattern). Carlson et al. further teaches wherein a portion of the first pattern (see annotated Fig.) and a portion of the second pattern (see annotated Fig.) overlap (Fig. 6 shows the first and second patterns aligned such that they will overlap when the portion (300) is fully constructed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Diakonov to include the teachings of Carlson et al. such that a portion of the first pattern and a portion of the second pattern overlap so that the patterns can engage and grip one another to keep the waistband from gaping open. 
Regarding Claim 8, Diakonov teaches all of the limitations of the garment of Claim 1, as discussed in the rejections above. Diakonov further teaches wherein the at least one fabric panel (see annotated Fig.) includes at least one leg panel (see annotated Fig.) (annotated fig. 9 shows the fabric panel having two leg panels), and wherein the first layer (38) and the second layer (36) both include elastane fibers (paragraph [0037], “The athletic garment 10 may comprise of a compression material (i.e., an elastic material). Common compression materials include but are not limited to spandex (Lycra®), polyester, nylon, other polypropylene fibers, and various blends of these noted materials,” wherein the athletic garment includes the first and second layer portion and spandex/Lycra are equivalent terms for elastane).
Regarding Claim 9, Diakonov teaches all of the limitations of the garment of Claim 1, as discussed in the rejections above. Diakonov further teaches wherein the waistband includes an anterior side (see annotated Fig.) and a posterior side (see annotated Fig.). Diakonov does not explicitly teach wherein the first polymer structure and the second polymer structure are positioned on the posterior side of the waistband without extending to the anterior side of the waistband, however as the pocket portions (16,18) of Diakonov have been modified to include the first and second polymer structures, and the first and second pocket structure (16, 18) are located on the posterior side of the waistband without extending to the anterior side of the waistband, the first polymer structure and the second polymer structure of modified Diakonov are obviously positioned on the posterior side of the waistband without extending to the anterior side of the waistband.
Regarding Claim 10 in view of the indefiniteness as explained above, Diakonov teaches all of the limitations of the garment of Claim 1, as discussed in the rejections above. 
Diakonov does not teach wherein the first polymer structure is disposed on a middle of the first layer between the upper end and the lower end, wherein the second polymer structure is disposed on a middle of the second layer portion between the upper end and the lower end, and wherein the first layer and the middle of the first layer portion are freely moveable with respect to the second polymer structure and the middle of the second layer.
Attention is drawn to Carlson et al., which teaches an analogous article of apparel. Carlson et al. teaches a garment (100) comprising: a portion (300) including: a first layer portion (see annotated Fig.) including a concealed surface (see annotated Fig.) and an outer surface (see annotated Fig.); a second layer portion (see annotated Fig.) including a concealed surface (see annotated Fig.) and an outer surface (see annotated Fig.), the second layer secured to the first layer (Figs. 5 and 6 show the first and second layers forming a pocket (300), therefore they are secured to each other); a first polymer structure (see annotated Fig.) disposed on the concealed surface of the first layer; and a second polymer structure (see annotated Fig.) disposed on the concealed surface of the second layer such that the first polymer structure releasably engages the second polymer structure (paragraph [0038], “fabric 310 can include a plurality of small elements 320 (e.g., dots) formed across the surface of the fabric 310. These dots 320 provide a gripping surface,” wherein the fabric refers to the first and second layer, collectively, and the small elements (320) refer to the first and second polymer structures collectively, and as the first and second polymer structures are a gripping surface and are disposed on surfaces facing one another (as shown in fig. 6) they would obviously engage each other). Carlson et al. further teaches wherein the first polymer structure (see annotated Fig.) is disposed on a middle of the first layer (see annotated Fig.) between the upper end and the lower end, wherein the second polymer structure (see annotated Fig.) is disposed on a middle of the second layer portion (see annotated Fig.) between the upper end and the lower end (annotated fig. 6 shows the first and second polymer structures
 being disposed on the middle of the first and second layers, respectively), and wherein the first layer and the middle of the first layer portion are freely moveable with the second layer and the middle of the second layer portion (fig. 6 shows an object (10) placed in the portion (300) of the garment, showing that the middle of the first and second layer portions are movable with respect to one another).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Diakonov to include the teachings of Carlson et al. such that the first polymer structure is disposed on a middle of the first layer between the upper end and the lower end, wherein the second polymer structure is disposed on a middle of the second layer portion between the upper end and the lower end, and wherein the first layer and the middle of the first layer portion are freely moveable with the second layer and the middle of the second layer portion so that an object maybe be stored within the waistband (paragraph [0037], “The side pocket 300 is constructed such that it has non-slip properties which are particularly useful when a mobile device is inserted into the side pocket 300 without the use of a protective case”). 
Regarding Claim 21, Diakonov teaches a garment (10) comprising: a multi-layer waistband (15) including: a first layer (38) including a first concealed surface (see annotated Fig.) and a first exposed surface (see annotated Fig.), the first layer (38) including a middle portion (see annotated Fig.) positioned between an upper end (see annotated Fig.) and a lower end (see annotated Fig.); a second layer (36) including a second concealed surface (see annotated Fig.) and a second exposed surface (see annotated Fig.), the second layer including a middle portion (see annotated Fig.) positioned between an upper end (see annotated Fig.) and a lower end (see annotated Fig.), wherein the upper end of the first layer is connected to the upper end of the second layer, wherein the lower end of the first layer is connected to the lower end of the second layer, and wherein the middle portion of the first layer is freely moveable relative to the middle portion of the second layer (Figs. 7, 9, 10, and 24 show second layer (36) and first layer (38) being secured along a top edge and at a bottom edge by seams (24, 26, 28, and 32); Fig. 10 shows the middle of the first layer (38) being freely movable relative to the middle of the second layer (36) as the fig. shows the second layer (36) moved relative to the first layer (38) to place an item between the first and second layers;  paragraph [0042], “First envelope pocket 16 may be enclosed on its sides by first seam 24 and second seam 26 and by top portion 32. Similarly, second envelope pocket 18 may be enclosed on its sides by second seam 26 and third seam 28 and by top portion 32. In this manner, an outer panel 36 comprising of a compression material and an inner panel 38 of an envelope pocket 12 may form a pocket cavity 40”); a and at least one fabric panel (see annotated Fig.) coupled to the waistband (15) (fig. 9 shows the fabric panel coupled to the waistband).
Diakonov does not teach a first polymer structure disposed on the first concealed surface at the middle portion of the first layer; and a second polymer structure disposed on the second concealed surface at the middle portion of the second layer such that the first polymer structure releasably engages the second polymer structure.
Attention is drawn to Carlson et al., which teaches an analogous article of apparel. Carlson et al. teaches a garment (100) comprising: a multi-layered portion (300) including: a first layer (see annotated Fig.) including a first concealed surface (see annotated Fig.) and a first outer surface (see annotated Fig.), the first layer including a middle portion (see annotated Fig.) positioned between an upper end (see annotated Fig.) and a lower end (see annotated Fig.); a second layer (see annotated Fig.) including a second concealed surface (see annotated Fig.) and a second outer surface (see annotated Fig.), the second layer including a middle portion (see annotated Fig.) positioned between an upper end (see annotated Fig.) and a lower end (see annotated Fig.),  wherein the second layer is connected to the first layer (Figs. 5 and 6 show the first and second layers forming a pocket (300), therefore they are secured to each other), and wherein the middle portion of the first layer is freely moveable relative to the middle portion of the second layer (fig. 6 shows an object (10) placed in the portion (300) of the garment, showing that the middle of the first and second layer portions are movable with respect to one another); a first polymer structure (see annotated Fig.) disposed on the first concealed surface at the middle portion of the first layer; and a second polymer structure (see annotated Fig.) disposed on the second concealed surface at the middle portion such that the first polymer structure releasably engages the second polymer structure (annotated fig. 6 shows the first and second polymer structures being disposed on the middle of the first and second concealed layers, respectively; paragraph [0038], “fabric 310 can include a plurality of small elements 320 (e.g., dots) formed across the surface of the fabric 310. These dots 320 provide a gripping surface,” wherein the fabric refers to the first and second layer, collectively, and the small elements (320) refer to the first and second polymer structures collectively, and as the first and second polymer structures are a gripping surface and are disposed on surfaces facing one another (as shown in fig. 6) they would obviously engage each other).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Diakonov to include the teachings of Carlson et al. such that a first polymer structure disposed on the first concealed surface at the middle portion of the first layer; and a second polymer structure disposed on the second concealed surface at the middle portion of the second layer such that the first polymer structure releasably engages the second polymer structure, so that the waistband has non-slip properties (paragraph [0037] “The side pocket 300 is constructed such that it has non-slip properties which are particularly useful when a mobile device is inserted into the side pocket 300 without the use of a protective case.”), especially as the waistband of Diakonov also comprises pockets.
Regarding Claim 25, Diakonov teaches all of the limitations of Claim 21, as discussed in the rejections above. 
Diakonov does not teach explicitly wherein the first polymer structure and the second polymer structure are tactilely perceivable to a human via the first exposed surface and the second exposed surface. However, Diakonov as modified (and explained in the previous rejections) has the polymer structure as claimed, therefore a portion of the outline would have obviously been tactilely perceptible on the first and second exposed surfaces, especially under conditions when the garment is under tension, such as when worn, which would obviously cause the first and second polymer structures to be brought together and protrude where they overlap so as to be tactilely perceivable to a human due to their combined thicknesses.
Regarding Claim 27, Diakonov teaches all of the limitations of the garment of Claim 21, as discussed in the rejections above. Diakonov further teaches wherein the at least one fabric panel (see annotated Fig.) includes at least one leg panel (see annotated Fig.) (annotated fig. 9 shows the fabric panel having two leg panels), and wherein the first layer portion (38) and the second layer portion (36) both include elastane fibers (paragraph [0037], “The athletic garment 10 may comprise of a compression material (i.e., an elastic material). Common compression materials include but are not limited to spandex (Lycra®), polyester, nylon, other polypropylene fibers, and various blends of these noted materials,” wherein the athletic garment includes the first and second layer portion and spandex/Lycra are equivalent terms for elastane).
Regarding Claim 28, Diakonov teaches all of the limitations of the garment of Claim 1, as discussed in the rejections above. Diakonov further teaches wherein the waistband includes an anterior side (see annotated Fig.) and a posterior side (see annotated Fig.). Diakonov does not explicitly teach wherein the first polymer structure and the second polymer structure are positioned on the posterior side of the waistband without extending to the anterior side of the waistband, however as the pocket portions (16,18) of Diakonov have been modified to include the first and second polymer structures, and the first and second pocket structure (16, 18) are located on the posterior side of the waistband without extending to the anterior side of the waistband, the first polymer structure and the second polymer structure of modified Diakonov are obviously positioned on the posterior side of the waistband without extending to the anterior side of the waistband.

    PNG
    media_image1.png
    828
    706
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    438
    598
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    772
    655
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    766
    985
    media_image4.png
    Greyscale

Claims 3-4, 22-23, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Diakonov (US 2018/0206567 A1) in view of Carlson et al. (US 2016/0286866 A1) and further in view of Campbell, Sr. et al. (US 3930090 A), herein after referred to as Campbell.
Regarding Claim 3, Diakonov teaches all of the limitations of the garment of Claim 2, as discussed in the rejections above. 
Diakonov does not teach wherein the first pattern is a first plurality of wavy lines separated by a predetermined distance, wherein the second pattern is a second plurality of wavy lines separated by a distance, and wherein the second pattern is overlaid on the first pattern such that the first pattern and the second pattern together form an infinity symbol.
Attention is drawn to Campbell which teaches an analogous article of apparel. Campbell teaches a waistband including a first layer portion (10) and a polymer structure (11) disposed on a surface of the first layer portion, and wherein the polymer structure forms a pattern (Fig. 1 shows the polymer structure (11) forming a pattern). Campbell further teaches wherein the pattern is a plurality of wavy lines separated by a predetermined distance (Fig. 1 show the pattern being a plurality of lines separated by a predetermined distance; col. 2 ll. 14-15, “the silicone rubber is in a series of thee wavy lines 11”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Diakonov to include the teachings of Campbell such that the first pattern is a first plurality of wavy lines separated by a predetermined distance, and wherein the second pattern is a second plurality of wavy lines separated by a distance as it is the simple modification of a pattern that provides no criticality, unexpected results, change in function, or synergistic effect, and further as Diakonov could be predictably modified to the claimed shape. Further in support of this conclusion of obvious, it is noted that In re Daily, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice of which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant (see MPEP § 2144.04 IV). Examiner notes that while neither Diakonov or Campbell teach the second pattern being overlaid on the first pattern so as to form an infinity symbol, as modified Diakonov teaches the first and second patterns overlapping one another (see rejection above), it would have been obvious to one of ordinary skill in the art to offset the patterns such that when the first and second layer portions are laid on top of one another the first and second patterns together form an infinity symbol. 
Regarding Claim 4, Diakonov teaches all of the limitations of the garment of Claim 3, as discussed in the rejections above. 
Diakonov does not teach wherein the first plurality of wavy lines are defined by a first series of generally horizontal wavy lines that are vertically spaced apart, wherein the second plurality of wavy lines are defined by a second series of generally horizontal wavy lines that are vertically spaced apart, and wherein each of the generally horizontal wavy lines defines a trough portion on one side of the waistband and a crest portion on an another side of the waistband with the trough portion and the crest portion together extending from a left hip portion to a right hip portion of the waistband. However as Diakonov as modified (and explained above) has a first plurality of wavy lines vertically spaced apart and a second plurality of lines vertically spaced apart, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the wavy lines such that each of the generally horizontal wavy lines defines a trough portion on one side of the waistband and a crest portion on an another side of the waistband with the trough portion and the crest portion together extending from a left hip portion to a right hip portion of the waistband as it is the simple modification of a pattern that provides no criticality, unexpected results, change in function, or synergistic effect, and further as Diakonov could be predictably modified to the claimed shape. Further in support of this conclusion of obvious, it is noted that In re Daily, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice of which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant (see MPEP § 2144.04 IV).
Regarding Claim 22, Diakonov teaches all of the limitations of the garment of Claim 21, as discussed in the rejections above. 
Diakonov does not teach wherein the first polymer structure is a first plurality of wavy lines separated by a predetermined distance, wherein the second polymer structure is a second plurality of wavy lines separated by a distance, and wherein the second plurality of wavy lines is overlaid on the first plurality of wavy lines such that the first pattern and the second pattern together form an infinity symbol.
Attention is drawn to Campbell which teaches an analogous article of apparel. Campbell teaches a waistband including a first layer (10) and a polymer structure (11) disposed on a surface of the first layer (Fig. 1 shows the polymer structure (11) disposed on the first layer (10)). Campbell further teaches wherein the first polymer structure is a first plurality of wavy lines separated by a predetermined distance (Fig. 1 show the pattern being a plurality of lines separated by a predetermined distance; col. 2 ll. 14-15, “the silicone rubber is in a series of three wavy lines 11”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Diakonov to include the teachings of Campbell such that the first pattern is a first plurality of wavy lines separated by a predetermined distance, and wherein the second pattern is a second plurality of wavy lines separated by a distance as it is the simple modification of a pattern that provides no criticality, unexpected results, change in function, or synergistic effect, and further as Diakonov could be predictably modified to the claimed shape. Further in support of this conclusion of obvious, it is noted that In re Daily, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice of which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant (see MPEP § 2144.04 IV). Examiner notes that while neither Diakonov or Campbell teach the second pattern being overlaid on the first pattern so as to form an infinity symbol, as modified Diakonov teaches the first and second patterns overlapping one another (see rejection above), it would have been obvious to one of ordinary skill in the art to offset the patterns such that when the first and second layer portions are laid on top of one another the first and second patterns together form an infinity symbol.
Regarding Claim 23, Diakonov teaches all of the limitations of the garment of Claim 21, as discussed in the rejections above. 
Diakonov does not teach wherein the first plurality of wavy lines are defined by a first series of generally horizontal wavy lines that are vertically spaced apart, wherein the second plurality of wavy lines are defined by a second series of generally horizontal wavy lines that are vertically spaced apart, and wherein each of the generally horizontal wavy lines defines a trough portion on one side of the waistband and a crest portion on an another side of the waistband with the trough portion and the crest portion together extending from a left hip portion to a right hip portion of the waistband. However as Diakonov as modified (and explained above) has a first plurality of wavy lines vertically spaced apart and a second plurality of lines vertically spaced apart, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the wavy lines such that each of the generally horizontal wavy lines defines a trough portion on one side of the waistband and a crest portion on an another side of the waistband with the trough portion and the crest portion together extending from a left hip portion to a right hip portion of the waistband as it is the simple modification of a pattern that provides no criticality, unexpected results, change in function, or synergistic effect, and further as Diakonov could be predictably modified to the claimed shape. Further in support of this conclusion of obvious, it is noted that In re Daily, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice of which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant (see MPEP § 2144.04 IV).
Regarding Claim 29, Diakonov teaches a multi-layer waistband (15) extending between a left hip portion and a right hip portion of a garment (Fig. 9 shows the waistband extending between a left and right hip portion), the multi-layer waistband (15) including: a first layer (38) including a first concealed surface (see annotated Fig.) and a first exposed surface (see annotated Fig.), the first layer (38) including a middle portion (see annotated Fig.) positioned between an upper end (see annotated Fig.) and a lower end (see annotated Fig.) of the first layer; a second layer (36) including a second concealed surface (see annotated Fig.) and a second exposed surface (see annotated Fig.), the second layer including a middle portion (see annotated Fig.) positioned between an upper end (see annotated Fig.) and a lower end (see annotated Fig.) of the second layer, the upper end of the first layer non- releasably connected to the upper end of the second layer, the lower end of the first layer non-releasably connected to the lower end of the second layer, and the middle portion of the first layer freely moveable relative to the middle portion of the second layer  (Figs. 7, 9, 10, and 24 show second layer (36) and first layer (38) being mon-releasably connected along a top edge and at a bottom edge by seams (24, 26, 28, and 32); Fig. 10 shows the middle of the first layer (38) being freely movable relative to the middle of the second layer (36) as the fig. shows the second layer (36) moved relative to the first layer (38) to place an item between the first and second layers;  paragraph [0042], “First envelope pocket 16 may be enclosed on its sides by first seam 24 and second seam 26 and by top portion 32. Similarly, second envelope pocket 18 may be enclosed on its sides by second seam 26 and third seam 28 and by top portion 32. In this manner, an outer panel 36 comprising of a compression material and an inner panel 38 of an envelope pocket 12 may form a pocket cavity 40”).
Diakonov does not teach a first polymer structure disposed on the first concealed surface at the middle portion of the first layer, the first polymer structure including a first plurality of wavy lines; and a second polymer structure disposed on the second concealed surface at the middle portion of the second layer, the first polymer structure including a second plurality of wavy lines, wherein the first plurality of wavy lines are in releasable engagement with the second plurality of wavy lines.
Attention is drawn to Carlson et al., which teaches an analogous article of apparel. Carlson et al. teaches a multi-layered portion (300) including: a first layer (see annotated Fig.) including a first concealed surface (see annotated Fig.) and a first outer surface (see annotated Fig.), the first layer including a middle portion (see annotated Fig.) positioned between an upper end (see annotated Fig.) and a lower end (see annotated Fig.) ; a second layer (see annotated Fig.) including a second concealed surface (see annotated Fig.) and a second outer surface (see annotated Fig.), the second layer including a middle portion (see annotated Fig.) positioned between an upper end (see annotated Fig.) and a lower end (see annotated Fig.),  wherein the second layer is non-releasably connected to the first layer (Figs. 5 and 6 show the first and second layers forming a pocket (300), therefore they are non-releasably connected to each other), and wherein the middle portion of the first layer is freely moveable relative to the middle portion of the second layer (fig. 6 shows an object (10) placed in the portion (300) of the garment, showing that the middle of the first and second layer portions are movable with respect to one another); a first polymer structure (see annotated Fig.) disposed on the first concealed surface at the middle portion of the first layer; and a second polymer structure (see annotated Fig.) disposed on the second concealed surface at the middle portion such that the first polymer structure releasably engages the second polymer structure (annotated fig. 6 shows the first and second polymer structures being disposed on the middle of the first and second layers, respectively; paragraph [0038], “fabric 310 can include a plurality of small elements 320 (e.g., dots) formed across the surface of the fabric 310. These dots 320 provide a gripping surface,” wherein the fabric refers to the first and second layer, collectively, and the small elements (320) refer to the first and second polymer structures collectively, and as the first and second polymer structures are a gripping surface and are disposed on surfaces facing one another (as shown in fig. 6) they would obviously engage each other).
Attention is drawn to Campbell which teaches an analogous article of apparel. Campbell teaches a waistband including a first layer (10) and a polymer structure (11) disposed on a surface of the first layer (Fig. 1 shows the polymer structure (11) disposed on the first layer (10)). Campbell further teaches wherein the first polymer structure is a first plurality of wavy lines separated by a predetermined distance (Fig. 1 show the pattern being a plurality of lines separated by a predetermined distance; col. 2 ll. 14-15, “the silicone rubber is in a series of three wavy lines 11”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Diakonov to include the teachings of Carlson et al.  and Campbell such that the waistband includes a first polymer structure disposed on the first concealed surface at the middle portion of the first layer, the first polymer structure including a first plurality of wavy lines,; and a second polymer structure disposed on the second concealed surface at the middle portion of the second layer, the first polymer structure including a second plurality of wavy lines, wherein the first plurality of wavy lines are in releasable engagement with the second plurality of wavy lines, so that the waistband has non-slip properties (paragraph [0037] “The side pocket 300 is constructed such that it has non-slip properties which are particularly useful when a mobile device is inserted into the side pocket 300 without the use of a protective case.”), especially as the waistband of Diakonov also comprises pockets, and further as it is the simple modification of a pattern that provides no criticality, unexpected results, change in function, or synergistic effect, and further as Diakonov could be predictably modified to the claimed shape. Further in support of this conclusion of obvious, it is noted that In re Daily, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice of which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant (see MPEP § 2144.04 IV).
Regarding Claim 30, Diakonov teaches all of the limitations of the waistband of Claim 29, as discussed in the rejections above.
Diakonov does not explicitly teach wherein the engagement of the first plurality of wavy lines and the second plurality of wavy lines forms an infinity symbol that is tactilely perceivable via at least one of the first exposed surface and the second exposed surface. However, as modified Diakonov teaches the first and second patterns engaging with one another (see rejection above), it would have been obvious to one of ordinary skill in the art to offset the patterns such that when the first and second layer portions are laid on top of one another the first and second patterns together form an infinity symbol. Further, Diakonov as modified (and explained in the previous rejections) has the polymer structure as claimed, therefore a portion of the outline would have obviously been tactilely perceptible on the first and second exposed surfaces, especially under conditions when the garment is under tension, such as when worn, which would obviously cause the first and second polymer structures to be brought together and protrude where they overlap so as to be tactilely perceivable to a human due to their combined thicknesses.
Claims 5, 7, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Diakonov (US 2018/0206567 A1) in view of Carlson et al. (US 2016/0286866 A1) and further in view of Hoeven (US 2016/0157529 A1).
Regarding Claim 5 in view of the indefiniteness as explained above, Diakonov teaches all of the limitations of the garment of Claim 2, as discussed in the rejections above. 
Diakonov does not teach wherein the first polymer structure and the second polymer structure are between 0.3 mm and 0.7 mm in thickness, between 1 mm and 5 mm in width, and a portion of outline of the first pattern and the second pattern are visibly or tactilely perceivable to a human on the exposed surfaces of the first layer and the second layer. 
Attention is drawn to Hoeven, which teaches an analogous article of apparel. Hoeven teaches a garment (1) with a polymer structure (41) disposed on a surface (4) of the garment, the polymer structure forming a pattern (fig. 2 shows the polymer structure (41) forming a pattern). Hoeven further teaches wherein the polymer structure is between 0.3 mm and 0.7 mm in thickness (paragraph [0028] “a thickness of at least 0.3, advantageously between 0.5 and 1 mm”), between 1 mm and 5 mm in width (paragraph [0027] “a width of at least 0.5 mm, advantageously between 1 and 1.5 mm”). Examiner notes that as the claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a finding of prima facie obviousness exists (see MPEP § 2144.05).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Diakonov to include the teachings of Hoeven such that the first polymer structure and the second polymer structure are between 0.3 mm and 0.7 mm in thickness, between 1 mm and 5 mm in width so that the surface contact with the first and second polymer structures is optimized (paragraph [0025], “The shape of a grain of rice of the protrusion 41 is particularly adapted to optimize the surface of the skin in contact with the silicone, therefore favoring a good adherence”). Examiner notes that while Diakonov and Hoeven do not explicitly teach wherein a portion of outline of the first pattern and the second pattern are visibly or tactilely perceivable to a human on the exposed surfaces of the first layer and the second layer, as the polymer structure of modified Diakonov has the width and thickness as claimed, a portion of the outline would have obviously been visible on the exposed surfaces, especially under conditions when the garment is under tension, such as when worn, which would obviously cause the first and second polymer structures to be brought together and protrude where they overlap so as to be visible due to their combined thicknesses. 
Regarding Claim 7, Diakonov teaches all of the limitations of the garment of Claim 1, as discussed in the rejections above. 
Diakonov does not teach wherein the first polymer structure is a first layer of polyurethane and the second polymer structure is a second layer of polyurethane.
Attention is drawn to Hoeven, which teaches an analogous article of apparel. Hoeven teaches a garment (1) with a polymer structure (41) disposed on a surface (4) of the garment, the polymer structure forming a pattern (fig. 2 shows the polymer structure (41) forming a pattern). Hoeven further teaches wherein the polymer structure is a layer of polyurethane (paragraph [0022], “the inner surface 31 of the parts of the back 3 of the brassiere 1 intended to make contact with the skin is constituted by an elastic textile material lined with a pattern based on silicone or polyurethane forming a discontinuous lining 4” wherein the pattern is referring to the polymer structure (41), therein the polymer structure is a layer of polyurethane).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Diakonov to include the teachings of Hoeven such that the first polymer structure is a first layer of polyurethane and the second polymer structure is a second layer of polyurethane as it is known in the art that polyurethane is suitable for forming polymer structures and will produce no more than the predictable result of reducing or eliminating slippage of the first and second layer portions that the polymer layers are disposed on. Further, it has been held that when the only difference between the prior art and the claimed invention is the provision of a specific material recognized in the art as being suitable for the intended use of the claimed component a finding of prima facie obviousness is appropriate (see MPEP § 2144.07).
Regarding Claim 24, Diakonov teaches all of the limitations of Claim 23, as discussed in the rejections above.
Diakonov does not teach wherein each of the first plurality of wavy lines and the second plurality of wavy lines are between 0.3 mm and 0.7 mm in thickness, and between 1 mm and 5 mm in width.
Attention is drawn to Hoeven, which teaches an analogous article of apparel. Hoeven teaches a garment (1) with a polymer structure (41) disposed on a surface (4) of the garment, the polymer structure forming a pattern (fig. 2 shows the polymer structure (41) forming a pattern). Hoeven further teaches wherein the polymer structure is between 0.3 mm and 0.7 mm in thickness (paragraph [0028] “a thickness of at least 0.3, advantageously between 0.5 and 1 mm”), between 1 mm and 5 mm in width (paragraph [0027] “a width of at least 0.5 mm, advantageously between 1 and 1.5 mm”). Examiner notes that as the claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a finding of prima facie obviousness exists (see MPEP § 2144.05).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Diakonov to include the teachings of Hoeven such that the first polymer structure and the second polymer structure are between 0.3 mm and 0.7 mm in thickness, between 1 mm and 5 mm in width so that the surface contact with the first and second polymer structures is optimized (paragraph [0025], “The shape of a grain of rice of the protrusion 41 is particularly adapted to optimize the surface of the skin in contact with the silicone, therefore favoring a good adherence”).
Regarding Claim 26, Diakonov teaches all of the limitations of the garment as discussed in the rejections above. 
Diakonov does not teach wherein the first polymer structure is a first layer of polyurethane and the second polymer structure is a second layer of polyurethane.
Attention is drawn to Hoeven, which teaches an analogous article of apparel. Hoeven teaches a garment (1) with a polymer structure (41) disposed on a surface (4) of the garment, the polymer structure forming a pattern (fig. 2 shows the polymer structure (41) forming a pattern). Hoeven further teaches wherein the polymer structure is a layer of polyurethane (paragraph [0022], “the inner surface 31 of the parts of the back 3 of the brassiere 1 intended to make contact with the skin is constituted by an elastic textile material lined with a pattern based on silicone or polyurethane forming a discontinuous lining 4” wherein the pattern is referring to the polymer structure (41), therein the polymer structure is a layer of polyurethane).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Diakonov to include the teachings of Hoeven such that the first polymer structure is a first layer of polyurethane and the second polymer structure is a second layer of polyurethane as it is known in the art that polyurethane is suitable for forming polymer structures and will produce no more than the predictable result of reducing or eliminating slippage of the first and second layer portions that the polymer layers are disposed on. Further, it has been held that when the only difference between the prior art and the claimed invention is the provision of a specific material recognized in the art as being suitable for the intended use of the claimed component a finding of prima facie obviousness is appropriate (see MPEP § 2144.07).
Response to Arguments
Applicant’s arguments, with respect to the 35 U.S.C. 102 rejection of Claim 1 and the 35 U.S.C. 103 rejections of Claims 2-10 have been fully considered and are persuasive. The 35 U.S.C. 102 rejection of Claim 1 over Huang et al has been withdrawn. Upon further consideration, a second non-final Office Action containing a new ground of rejection is made in view of Diakonov and Carlson et al. (as explained above).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cockram (US 2015/0007379) teaches a multilayer waistband attached to two leg panels, the waistband having a first and second layer wherein the middle of the first layer is movable with respect to the middle of the second layer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HALEY A SMITH whose telephone number is (571)272-6597.  The examiner can normally be reached on Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HALEY A SMITH/Examiner, Art Unit 3732                                                                                                                                                                                                        
/KATHERINE M MORAN/Primary Examiner, Art Unit 3732